Hill, C. J.
The plaintiffs in error were convicted in the recorder’s court of the city of Atlanta for violations of certain city ordinances. They filed petitions to the superior court of Pulton county for writs of certiorari, which were granted. On the call of the certiorari cases in the superior court a motion was made in each case to dismiss the certiorari, because the bond given by the plaintiff in certiorari did not comply with the act of 1902 (Acts 1902, p. 105). The court sustained the motion in each case, and this is the only error assigned. The act of 1902 provides that “any person who seeks a writ of certiorari to review and correct the judgment of any recorder’s court, or of other police court, of any town or city, by whatever name known, shall first file with the clerk of said court, or, if no clerk, with the judge of said court, except when a pauper affidavit hereinafter provided for is furnished, a bond payable to the municipal corporation under which such court exists, in amount and with surety acceptable to and approved by the said clerk or judge, as the case may be, conditioned for the personal appearance of the defendant to abide the final order, judgment, or *100sentence of said court, or of the superior court, in said case.” The condition in each of the certiorari bonds given in these cases was as follows: “if the said [defendant] shall be and appear to abide the final order, judgment, or sentence of said recorder’s court, or of the superior court, in said case, in tlie event the certiorari applied for is refused or not sustained, then this bond to be void; else •of force.” It is claimed that the words “in the event the certiorari applied for is refused or not sustained” is an unlawful qualification of the condition of the bond as prescribed by the statute. The statute makes the condition of the bond the personal appearance of the defendant, to abide the final order, judgment, or sentence of the recorder’s court or of the superior court, whatever that order, judgment, or sentence may be; but the qualification contained in the words above quoted makes this obligatory upon him only in the event the certiorari applied for is refused or not sustained. The court did right to sustain the motion to dismiss. The bond which the statute makes a condition precedent to obtaining the writ of certiorari was not given as required; but a bond containing an altogether different condition, and very greatly restricting the obligation of the plaintiff in certiorari, was given. The judge of the superior court is clothed with very wide discretion with reference to certiorari cases, and the condition of the certiorari bond, prescribed by the statute, is broad enough to meet this discretion. The only sufficient certiorari bond is the one prescribed by the statute. This court and the Supreme Court have repeatedly ruled that when a writ of certiorari was sought in order to correct a judgment of a municipal court, a compliance with the requirements of the act of 1902, supra, was necessary, to give validity to the certiorari proceeding. The judgment of the superior court in dismissing the certioraries must therefore be affirmed. Poulos v. Atlanta, 4 Ga. App. 567 (61 S. E. 1128); Condon v. Jesup, 5 Ga. App. 100 (62 S. E. 677); Stallworth v. Macon, 125 Ga. 250 (54 S. E. 142) Johns v. Tifton, 122 Ga. 734 (50 S. E. 941).

Judgment affirmed.